 

Exhibit 10.3

 

STOCKHOLDERS’ AGReEMENT

 

THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made and entered into
effective as of the 22nd day of November, 2019 by and among ImmuneCyte Life
Sciences Inc., a Delaware corporation (the “Company”), and each of the
Stockholders named on Schedule A (the “Stockholders”).

 

WHEREAS, the Stockholders are the beneficial owners of shares of Capital Stock
(as defined below) of the Company; and

 

WHEREAS, the Company and the Stockholders deem it to be in their best interests
to provide for continuity in the control and operation of the Company to
regulate certain of their rights in connection with their interests in the
Company and to restrict the sale, assignment, transfer, encumbrance or other
disposition of the equity securities of the Company owned or held by the
Stockholders from time to time, and desire to enter into this Agreement in order
to effectuate those purposes.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the Company and the Stockholders agree as follows:

 

1.     Definitions.

 

(a)     “Affiliate” shall mean with respect to any Person, any Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation any partner, officer, director,
or member of such Person.

 

(b)     “Board” means the Board of Directors of the Company.

 

(c)     “Capital Stock” means (i) shares of Common Stock (whether now
outstanding or hereafter issued in any context), and (ii) shares of Common Stock
issued or issuable upon exercise or conversion, as applicable, of warrants or
other convertible securities of the Company, in each case now owned or
subsequently acquired by any Stockholder or their respective successors or
permitted transferees or assigns.

 

(d)     “Common Stock” means shares of Common Stock of the Company, par value
$0.001 per share, regardless of whether such shares are Class A-1 Common Stock,
Class A-2 Common Stock, or Class B Common Stock.

 

(e)     “Entity” means any general partnership, limited partnership,
corporation, association, cooperative, joint stock company, trust, limited
liability company, business trust, joint venture, unincorporated organization
and governmental entity (or any department, agency or political subdivision
thereof).

 

(f)     “Person” means any natural person, Entity or any other natural person or
entity in its own or any representative capacity.

 

 

--------------------------------------------------------------------------------

 

 

(g)     “Proposed Stockholder Transfer” means any proposed Transfer by any
Stockholder; provided that a Proposed Stockholder Transfer shall not include (i)
any merger, consolidation or like transfer effected pursuant to a vote of the
holders of Capital Stock of the Company; (ii) any Transfer effected pursuant to
Section 4 of this Agreement; or (iii) any Transfer effected pursuant to Section
2(b) hereof.

 

(h)     “Prospective Transferee” means any person to whom a Stockholder proposes
to make a Proposed Stockholder Transfer.

 

(i)     “Sale of Company” means the occurrence of any one of the following
events:

 

(1)     the acquisition of the Company by another entity by means of any
transaction or series of related transactions (including, without limitation,
any reorganization, merger or consolidation or stock transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s stockholders of record immediately prior to
such transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least fifty percent (50%) of
the voting power of the surviving or acquiring entity (provided that the sale by
the Company of its securities for the purposes of raising additional funds shall
not constitute a Sale of Company hereunder); or

 

(2)     a sale of all or substantially all of the assets of the Company, other
than such transaction effected primarily for the purpose of changing the
domicile of the Company.

 

(j)     “SEC” means the Securities and Exchange Commission.

 

(k)     “Transfer” shall mean to sell, assign, transfer, convey, exchange,
pledge, grant a security interest in or otherwise dispose of any Capital Stock
or right therein, in each case, whether made directly or indirectly, voluntarily
or involuntarily, absolutely or conditionally, or by operation of law or
otherwise.

 

(l)     “Transfer Stock” means shares of Capital Stock subject to a Proposed
Stockholder Transfer.

 

2.     Restrictions on Transfer of Securities.

 

(a)     Voluntary Transfer. No Stockholder may Transfer all or any part of the
Capital Stock owned or held by such Stockholder, unless such Transfer is fully
disclosed to, and approved by, the Board. Any Prospective Transferee shall agree
in writing with the Company, as a condition to such Transfer, to be bound by all
of the provisions of this Agreement to the same extent as if such Prospective
Transferee were a Stockholder of the Company. Any Capital Stock Transferred as
permitted under this Section 2 shall nevertheless remain subject to the terms of
this Agreement in the hands of the Prospective Transferee. Notwithstanding
anything else contained herein to the contrary, no Stockholder may Transfer
Capital Stock to any person that is a competitor of the Company, except upon a
Sale of the Company pursuant to Section 4. The Board in its discretion shall
determine in good faith whether a Prospective Transferee is a competitor of the
Company, which determination shall be binding; provided, however, a director who
is a Transferring Stockholder or any employee of the Transferring Stockholder
shall excuse himself or herself from such determination.

 

2

--------------------------------------------------------------------------------

 

 

(b)     Involuntary Transfer. If any Capital Stock owned by any Stockholder
shall be subject to sale or other Transfer by reason of (a) bankruptcy or
insolvency proceedings, whether voluntary or involuntary, (b) incompetency or
insanity or (c) distraint, levy, execution or other involuntary transfer whether
by operation of law or otherwise (an “Involuntary Transfer”), then such
Stockholder shall give the Company written notice thereof promptly following the
occurrence of such event stating the terms of such proposed transfer, the
identity of the proposed transferee, the price or other consideration, if
readily determinable, for which the shares of Capital Stock are proposed to be
transferred and the number of shares of Capital Stock subject to such
Involuntary Transfer. Whenever the Company has any other actual notice or actual
knowledge of any such attempted, impending or consummated Involuntary Transfer,
it may give written notice thereof to the affected Stockholder. In either case,
the Stockholder agrees to disclose in writing immediately to the Company all
pertinent information in his, her, or its possession relating to such
Involuntary Transfer. If any shares of Capital Stock are subject to any
Involuntary Transfer, the Company shall at all times have the immediate and
continuing right and option for a period of ninety (90) days after the Company
first receives actual notice of such Involuntary Transfer to purchase such
Capital Stock at the Determined Value as set forth in Section 2(b)(1) of this
Agreement, or as otherwise agreed by the parties thereto upon the giving of
written notice to such effect to the Stockholder.

 

(1)     Company Option. If a Stockholder’s Capital Stock is subject to the
Company’s purchase option governed by Section 2(b) hereof, the Company shall at
all times have the immediate and continuing right and option for a period of
ninety (90) days after the Company first receives actual notice of such Transfer
to purchase such shares of Capital Stock, in accordance with the provisions of
this Section 2(b), at the Determined Value (as hereinafter defined). The
“Determined Value” shall be the fair market value agreed upon by the
Transferring Stockholder (or its successors and assigns) and the Company or, if
such agreement is not reached within ten (10) days, the per share price
determined by an appraisal prepared by an investment bank or appraisal firm of
national recognition (the “Appraiser”) mutually selected by the Transferring
Stockholder (or its successors and assigns) and the Company. If the parties are
unable to agree on an Appraiser, each party to the transaction shall choose an
Appraiser, and the Appraisers so chosen shall promptly (not to exceed five (5)
business days) select a single Appraiser whose determination of fair market
value shall govern and shall be binding and conclusive. The appraisal shall
determine the fair market value of such Capital Stock as of the Valuation Date
(as hereinafter defined), taking into consideration whether such shares of
Capital Stock constitute less than a majority of the outstanding shares of
Capital Stock (determined on a fully-diluted basis) and such other factors as
reasonably determined appropriate by the Appraiser. For purposes of this Section
2(b)(1), the “Valuation Date” shall mean the date on which the Company first
receives actual notice or actual knowledge of the Involuntary Transfer. Unless
otherwise agreed by the parties to the transaction, the appraisal costs shall be
borne by the Transferring Stockholder (or its successors and assigns).

 

3

--------------------------------------------------------------------------------

 

 

(2)     Assignment of Company Purchase Option. The Board may freely assign the
Company’s purchase option under Section 2(b) hereof, in whole or in part. If the
Board elects to assign such purchase option to the Company’s Stockholders, any
such assignment shall first be made pro-rata to all Stockholders based on their
respective percentage ownership of the Company’s outstanding Capital Stock. Any
Stockholder who accepts an assignment of the Company’s purchase option under
Section 2(b) hereof shall assume all of the Company’s rights and obligations
under this Section 2(b).

 

(c)     Effect of Failure to Comply.

 

(1)     Any Proposed Stockholder Transfer not made in compliance with the
requirements of this Agreement shall be null and void ab initio, shall not be
recorded on the books of the Company or its transfer agent and shall not be
recognized by the Company. Each party hereto acknowledges and agrees that any
breach of this Agreement would result in substantial harm to the other parties
hereto for which monetary damages alone could not adequately compensate.
Therefore, the parties hereto unconditionally and irrevocably agree that any
non-breaching party hereto shall be entitled to protective orders, injunctive
relief and other remedies available at law or in equity (including, without
limitation, specific performance or the rescission of purchases, sales and other
transfers of Capital Stock not made in strict compliance with this Agreement).

 

(2)     If any Stockholder becomes obligated to sell any Capital Stock to the
Company under this Agreement and fails to deliver such Capital Stock in
accordance with the terms of this Agreement, the Company may, at its option, in
addition to all other remedies it may have, send to such Stockholder the
purchase price for such Capital Stock as is herein specified and cancel on its
books the certificate or certificates representing the Capital Stock to be sold.

 

3.     Exempt Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Section 2 shall not apply, upon a transfer by
a Stockholder to (i) its stockholders, members, partners or other equity
holders, or (ii) an Affiliate of such Stockholder; provided, however,
notwithstanding any such permitted Transfer, such transferred Capital Stock
shall remain Capital Stock for all purposes hereunder, and such transferee shall
be treated as a Stockholder (but only with respect to the securities so
transferred to the transferee) for all purposes of this Agreement (including the
obligations of a Stockholder with respect to Proposed Stockholder Transfers of
such Capital Stock pursuant to Section 2); and provided, further, in the case of
any transfer pursuant to clause (i) or (ii) above, that such Transfer is made
pursuant to a transaction in which there is no consideration actually paid for
such Transfer; and provided, further in a case of any transfer pursuant to this
Section 3, such transferee shall become a party to this Agreement by executing a
joinder hereto; and provided, further, that each Stockholder proposing to make a
Transfer permitted by this Section shall deliver a notice to the Company and
each Stockholder not later than thirty (30) days prior to the consummation of
such Transfer setting forth the name of the proposed transferee and the terms
and conditions of such Transfer; and provided, further, all such permitted
Transfers shall be made in compliance with applicable federal and state
securities laws.

 

4

--------------------------------------------------------------------------------

 

 

4.     Sale of Company.

 

(a)     Subject to Section 6, if the Board and the holders of a majority of the
shares of Capital Stock approve a Sale of the Company, each Stockholder will
consent to and raise no objections to the proposed transaction, waive any
appraisal or dissenters’ rights in respect of such transaction, and take all
other actions reasonably necessary or desirable to cause the consummation of
such Sale of the Company on the terms proposed by the Board, including without
limitation, (i) if the Sale of the Company is structured as a sale of all
outstanding Capital Stock, each Stockholder will sell all of his, her or its
Capital Stock on the terms and conditions approved by the Board, (ii) if the
Sale of the Company is structured as a merger or consolidation, each Stockholder
will vote in favor thereof and will not exercise any dissenters’ rights of
appraisal he, she or it may have under any applicable law, and (iii) if the Sale
of the Company is structured as a sale of all or substantially all of the assets
of the Company, each Stockholder will vote in favor thereof, will not exercise
any dissenters’ rights of appraisal he, she or it may have under any applicable
law and, if applicable, will vote in favor of the subsequent dissolution and
liquidation of the Company. Each Stockholder shall be severally obligated to
join (on a basis not to exceed such Stockholder’s pro rata share of the proceeds
from such Sale of the Company) in any indemnification or other obligations to
which the Board agrees in connection with such Sale of the Company (other than
any such obligations that relate specifically to a particular Stockholder, such
as indemnification with respect to representations and warranties given by a
Stockholder regarding such Stockholder’s title to and ownership of Capital
Stock, as to which obligations each such Stockholder shall be solely liable). No
Stockholder will be required to make any representation or warranty other than
with respect to the ownership of such Stockholder’s stock or the authorization
and binding effect of the applicable transaction documents relating to such
Stockholder, and no Stockholder will be required to enter into any restrictive
covenant agreement other than those which are reasonable in scope and duration
and are required to protect the interests of the Company.

 

(b)     The obligations of the Stockholders with respect to a Sale of the
Company are subject to the satisfaction of the following conditions: (i) upon
the consummation of the Sale of the Company, all of the Stockholders holding a
particular class or series of Capital Stock shall receive the same form and
amount of consideration per share of Capital Stock, or if any Stockholders of a
particular type, class or series of Capital Stock are given an option as to the
form and amount of consideration to be received, all Stockholders of such type,
class or series will be given the same option, and (ii) all Stockholders of then
currently exercisable Capital Stock equivalents will be given an opportunity to
either (A) exercise such rights prior to the consummation of the Sale of the
Company and participate in such sale as holders of such Capital Stock or (B)
upon the consummation of the Sale of the Company, receive in exchange for such
rights consideration equal to the amount determined by multiplying (1) the same
amount of consideration per share of Capital Stock received by the Stockholders
of such type and class of Capital Stock in connection with the Sale of the
Company less the exercise price per share or the amount of such rights to
acquire such Capital Stock by (2) the number of shares Capital Stock or the
aggregate amount of shares represented by such rights.

 

5

--------------------------------------------------------------------------------

 

 

(c)     If the Company enters into any negotiation or transaction for which Rule
506 promulgated by the SEC (or any similar rule then in effect) may be available
with respect to such negotiation or transaction (including a merger,
consolidation or other reorganization), the Stockholders that are not an
“accredited investor” (within the meaning of Rule 501(a) promulgated by the SEC)
will, at the request of the Board, appoint a purchaser representative (as such
term is defined in Rule 501 promulgated by the SEC) reasonably approved by the
Board and the Company will pay the fees of such purchaser representative. If any
such Stockholder declines to appoint the purchaser representative approved by
the Board, such Stockholder will appoint another purchaser representative
reasonably acceptable to the Board, and such Stockholder will be responsible for
the fees of the purchaser representative so appointed.

 

(d)     Each Stockholder will bear his, her or its pro-rata share of the
reasonable costs of any sale of Capital Stock pursuant to a Sale of the Company
(but only if such Sale of the Company is actually consummated) to the extent
such costs are incurred for the benefit of all Stockholders and are not
otherwise paid by the Company or the acquiring party. Costs incurred by or on
behalf of a Stockholder for its or his sole benefit will not be considered costs
of the transaction hereunder.

 

5.     Election of Directors.

 

(a)     Each of the parties hereto shall vote (whether at a meeting or by
written consent) all of the Common Stock of the Company now owned or hereafter
acquired by such party (and attend, in person or by proxy, all meetings of
stockholders called for the purpose of electing directors), and the Company
agrees to take all actions (including, but not limited to the nomination of
specified persons) to cause and maintain the election to the Board, to the
extent permitted pursuant to the Company’s Certificate of Incorporation, of one
(1) Director designated in writing by ThermoGenesis Holdings Inc., a Delaware
corporation formerly known as Cesca Therapeutics Inc. (“ThermoGenesis”). At any
election of Directors, in the absence of any designation from ThermoGenesis, the
director previously designated by ThermoGenesis and then serving shall be
reelected at the annual shareholder’s meeting if still eligible to serve as
provided herein.

 

(b)     No party hereto shall vote to remove any member of the Board designated
in accordance with the aforesaid procedure without the written consent of
ThermoGenesis but, at the written request of ThermoGenesis, the parties hereto
shall take any action needed to cause the removal, and replacement (by an
individual identified by ThermoGenesis), of any director so designated. Any
vacancy on the Board created by the resignation, removal, incapacity or death of
any person designated under this Section 5 shall be filled by another person
designated in a manner so as to preserve the constituency of the Board as
provided above.

 

(c)     The provisions of this Section 5 shall be null and void and of no
further effect upon the occurrence of a Qualified Issuance, as defined in the
Company’s Certificate of Incorporation.

 

6.     Approval of Certain Actions by the Board. The Company shall not take any
of the following actions unless approved unanimously by all Directors then in
office:

 

(a)     effect any Sale of the Company, or enter into any agreement committing
the Company to such Sale;

 

6

--------------------------------------------------------------------------------

 

 

(b)     amend the Certificate of Incorporation of the Company, dated as of the
date hereof;

 

(c)     issue, or commit to issue, and shares of Capital Stock or securities
convertible into Capital Stock; or

 

(d)     to increase or decrease the size of the Board of Directors.

 

7.     Legend.

 

(a)     Each certificate representing shares of Capital Stock held by the
Stockholders or issued to any permitted transferee in connection with a transfer
permitted by this Agreement shall be endorsed with the following legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A MARKET STANDOFF PROVISION, A RIGHT OF FIRST REFUSAL, AND, FOR
SOME OF THE SHARES REPRESENTED BY THIS CERTIFICATE, A REPURCHASE OPTION HELD BY
THE COMPANY OR ITS ASSIGNEE(S) AS SET FORTH IN THE stockholders’ AGREEMENT
BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY
BE OBTAINED AT THE PRINCIPAL OFFICE OF THE COMPANY. SUCH TRANSFER RESTRICTIONS,
MARKET STANDOFF PROVISION, RIGHT OF FIRST REFUSAL AND REPURCHASE OPTION ARE
BINDING ON TRANSFEREES OF THESE SHARES.

 

(b)     Each Stockholder agrees that the Company may instruct its transfer agent
to impose transfer restrictions on the shares represented by certificates
bearing the legend referred to in Section 7(a) above to enforce the provisions
of this Agreement, and the Company agrees to promptly do so. The legend shall be
removed upon termination of this Agreement at the request of the holder.

 

7

--------------------------------------------------------------------------------

 

 

8.     Miscellaneous.

 

(a)     Term. This Agreement shall terminate upon the Sale of Company or as
mutually agreed by Healthbanks and ThermoGenesis (regardless of whether any
other Person has since the date hereof become a Stockholder).

 

(b)     Ownership. Each Stockholder represents and warrants that it is the sole
legal and beneficial owner of the shares of Capital Stock subject to this
Agreement and that no other person has any interest in such shares.

 

(c)     Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Schedule A, or to
such e-mail address, facsimile number, or address as subsequently modified by
written notice given in accordance with this Section 8(c). Each Stockholder
subject to this Agreement acknowledges and agrees to receive any communications
given or made by the Company in accordance with applicable law or this Agreement
by electronic mail or other electronic transmission in accordance with the email
address or facsimile numbers provided to the Company. In the event that a
Stockholder changes his, her or its email address or facsimile number, such
Stockholder agrees, upon request from the Company, to supply an alternative
email address, if one is available.

 

(d)     Entire Agreement. This Agreement (including the Exhibits hereto, if any)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

 

(e)     Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

8

--------------------------------------------------------------------------------

 

 

(f)     Amendment. This Agreement may be amended or modified and the observance
of any term hereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by a written instrument executed
by the Company, Healthbanks and ThermoGenesis. Any amendment or waiver so
effected shall be binding upon the Company, the Stockholders and all of their
respective successors and permitted assigns whether or not such party, assignee
or other stockholder entered into or approved such amendment or waiver.
Notwithstanding the foregoing, Schedule A hereto may be amended by the Company
from time to time to add information regarding additional investors or other
Stockholders without the consent of the other parties hereto. The Company shall
give prompt written notice of any amendment or termination hereof or waiver
hereunder to any party hereto that did not consent in writing to such amendment,
termination or waiver. No waivers of or exceptions to any term, condition or
provision of this Agreement, in any one or more instances, shall be deemed to
be, or construed as, a further or continuing waiver of any such term, condition
or provision. Any amendment, termination or waiver effected in accordance with
this subsection shall be binding on all parties hereto, even if they do not
execute such consent.

 

(g)     Transfers, Successors and Assigns.

 

(1)     The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

(2)     The rights of the Stockholders hereunder are not assignable without the
Company’s written consent, except by each Stockholder to any constituent,
partner, member or stockholder of such Stockholder or to an entity or entities
controlled by, or under common control with, such Stockholder. Except as
expressly set forth herein or in connection with an assignment by the Company by
operation of law to the acquirer of the Company, the rights and obligations of
the Company hereunder may not be assigned under any circumstances.

 

(h)     Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Each Stockholder acknowledges and agrees that each Stockholder hereto will be
irreparably damaged in the event any of the provisions of this Agreement are not
performed by the Stockholders in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each of the Company and the
Stockholders shall be entitled to an injunction to prevent breaches of this
Agreement and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which the Stockholders may be entitled at law or in equity.

 

(i)     Additional Stockholders. Notwithstanding anything to the contrary
contained herein, (i) if the Company issues additional shares of the Company’s
Capital Stock after the date hereof or (ii) if the Company issues any additional
shares of the Company’s Capital Stock after the date hereof pursuant to the
terms and provisions of the Company’s Stock Option Plan(s), any purchaser of
such shares of Capital Stock shall become a party to this Agreement by executing
and delivering a joinder hereto, and thereafter shall be deemed an “Stockholder”
for all purposes hereunder.

 

9

--------------------------------------------------------------------------------

 

 

(j)     Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of Delaware.

 

(k)     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(l)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature or other electronic
transmission, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(m)     Stock Split. All references to numbers of shares in this Agreement shall
be appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization affecting the Capital Stock occurring after the date of
this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Stockholders’ Agreement
as of the date first above written.

 

STOCKHOLDERS:

 

 

Healthbanks Biotech (USA) Inc.

 

 

By: /s/ Billie Ahluwalia

Name: Billie Ahluwalia

Title: Principal Accounting Officer

 

 

ThermoGenesis Holdings, Inc.

 

 

By: /s/ Jeff Cauble

Name: Jeff Cauble

Title: Principal Accounting Officer

 

 

 

 

THE COMPANY:

 

 

ImmuneCyte Life Sciences Inc.

 

 

By: /s/ Billie Ahluwalia

Name: Billie Ahluwalia

Title: Principal Accounting Officer

 

 

SIGNATURE PAGE TO STOCKHOLDERS’ AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Stockholders

 

 

 

Name and Address

         

ThermoGenesis Holdings, Inc.

2711 Citrus Road

Rancho Cordova, CA 95742

Attention: Jeff Cauble, Principal Accounting Officer

 

 

Healthbanks Biotech (USA) Inc.,

185 Technology Drive, Suite 150
Irvine, CA 92618
Attention: Billie Ahluwalia, Principal Accounting Officer

 

 

Schedule A-1

 

 